Title: From James Madison to William Willis, 30 July 1806
From: Madison, James
To: Willis, William



Sir.
Department of State. July 30th. 1806.

I return the original certificate of the Justices of the Peace at New Bedford, and have caused the copy and the letters which accompanied it to be filed with the papers to which you refer.  The commission which you hold as Consul for Venice being superseded by that which subsequently issued for Barcelona, another disposal of it has been arranged, which will in proper season be realised.  I am &c.

James Madison

